Case 1:20-cv-00392-PAB-NRN Document 42 Filed 05/08/20 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00392-PAB-NRN

  A.K., a minor by and through
  KELLEY MOYER,

  Plaintiff,

  v.

  CHERRY CREEK SCHOOL DISTRICT NO. 5,
  BOARD OF EDUCATION FOR THE CHERRY CREEK SCHOOL DISTRICT,
  SCOTT SIEGFRIED, in his official capacity
  as Superintendent of Cherry Creek School District, and
  CAROLL DURAN, in her official capacity as Principal of Endeavor Academy

  Defendants.

                                    MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

         It is HEREBY ORDERED that the Unopposed Motion for Extension of time to
  Answer or Otherwise Respond to Plaintiff’s Amended Complaint (Dkt. #40), referred to
  this Court by Chief Judge Philip A. Brimmer (Dkt. #41), is GRANTED for good cause
  shown.

        The deadline for Defendants to respond to the Amended Complaint is extended
  to May 21, 2020.

  Date: May 8, 2020
